Citation Nr: 1207683	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  02-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, claimed as due to Agent Orange exposure.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA surgical treatment in July 1997.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from August 2001 and September 2008 rating decisions.

In the August 2001 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for Crohn's disease, claimed as due to Agent Orange exposure; denied his claim for service connection for hepatitis C; and denied his claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis C, based on VA surgery in July 1997.  The Veteran filed a notice of disagreement (NOD) in October 2001, and the RO issued a statement of the case (SOC) in September 2002.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2002.

In September 2003, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  During the hearing, the Veteran withdrew from appeal his claim for service connection for hepatitis C.  

In June 2004, the Board remanded the request to reopen a claim for service connection for Crohn's disease as due to Agent Orange exposure, as well as the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA surgery in July 1997, to the RO (via the Appeals Management Center (AMC) in Washington, DC) for further action.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the November 2005, December 2005 and January 2006 supplemental SOCs (SSOCs)) and returned the matters to the Board for further appellate consideration.

In May 2006, the Board reopened the claim for service connection for Crohn's disease and remanded to the RO, via the AMC, the claim for service connection, on the merits, along with the section 1151 claim, for additional development.  After completing further action, the AMC denied both claims (as reflected in a February 2007 SSOC).  After the Veteran submitted additional evidence regarding the claim for service connection for Crohn's disease, the AMC continued to deny this claim in an April 2007 SSOC, and returned these matters to the Board for further appellate consideration.

In a July 2007 decision, the Board denied the claims for service connection for Crohn's disease, to include as due to Agent Orange exposure, as well as denied the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA surgical treatment in July 1997.  The Veteran, in turn, appealed the Board's decision on these claims to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, representatives for the appellant and the VA Secretary filed a Joint Motion with the Court.  By Order dated later in February 2009, the Court granted the Joint Motion, vacating the July 2007 Board decision, and remanding the matters on appeal to the Board for further proceedings consistent with the Joint Motion.

While the above-referenced matters were pending at the Court, in the September 2008 rating decision, the RO granted service connection and assigned a 50 percent rating for PTSD, effective October 15, 2007.  In November 2008, the Veteran filed a NOD with the initial 50 percent rating assigned.  The RO issued a SOC in December 2008.  In January 2009, the Veteran's attorney filed a statement accepted as a substantive appeal (in lieu of a VA Form 9).  Hence, the Board has recharacterized the appeal as now encompassing  all three matters set forth on the title page.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board also notes that the claims file reflects that the Veteran was previously represented by the Virginia Department of Veterans Affairs (as reflected in a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In June 2002, the Veteran filed a VA Form 22a (Appointment of Attorney or Agent as Claimant's Representative) appointing Kevin P. Shea as his representative.  In October 2005, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Philip J. Infantino as his representative.  In November 2007, the Veteran filed a VA Form 21-22a naming private attorney Virginia A. Girard-Brady as his representative.  The Board has recognized the change in representation.

In July 2009, the Board remanded the claims on appeal to the RO for action consistent with the Joint Motion.  After accomplishing further action, the RO continued to deny the claims (as reflected in October 2010 and August 2011 SSOCs) and returned the matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2006, the Board remanded the claim for service connection for Crohn's disease in order to obtain a medical opinion, with rationale, regarding the relationship between Crohn's disease and in-service herbicide exposure.  The Board noted that the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's Crohn's disease is related to in-service herbicide exposure.  The examiner was instructed to set forth all examination findings, with the complete rationale for the opinion expressed, in a printed (typewritten) report.

The Veteran was afforded a VA gastroenterology examination in December 2006.  The physician opined that the Veteran's Crohn's disease was not caused by or a result of the Veteran's herbicide exposure.  In providing a rationale for his opinion, the physician stated that he had reviewed the current literature, providing citations for two articles.  The physician also stated that he had reviewed the statement given by Dr. Lee, that there were no definitive studies linking Agent Orange to Crohn's disease.

In the Joint Motion, the parties indicated that this opinion did not satisfy the remand order because it did not give a detailed explanation of the examiner's opinion, as requested by the Board.  Specifically, the parties stated that an opinion that Crohn's disease is not related to herbicide exposure in service, with a citation to literature, does not constitute a "complete rationale." See Joint Motion, at 3.

Regarding the section 1151 claim, in the May 2006 remand, the Board noted that, in August 2005, a VA physician who was a specialist in infectious diseases offered a medical opinion regarding the Veteran's hepatitis C; noting that the Veteran had positive antibody tests for hepatitis C in March 2000 and March 2001.  She added, however, that positive antibody tests indicate exposure to hepatitis C, but do not reflect a chronic viral infection.  She reported that three quantitative viral load tests, administered from November 2001 to June 2003, as well as a qualitative viral load test done in February 2002 were negative; indicating that while the Veteran may have been exposed to the hepatitis C virus, he did not have the infection.  Consequently, she opined that there was no hepatitis infection caused or resulting from VA surgery in 1997.  The Board noted that, although the examiner comprehensively supported her opinion with respect to clinical blood tests, she did not address the diagnosis of "chronic hepatitis C" reported in conjunction with a February 2002 needle biopsy.

Accordingly, the Board remanded the claim for further medical opinion as to what weight, if any, should be accorded to the diagnosis following the needle biopsy.  The Board instructed that the claims file should be forwarded to the physician who prepared the August 2005 medical report and asked that the physician review the February 2002 needle core liver biopsy report and discuss the results of that biopsy in the context of her August 2005 medical report.  The physician was asked to clearly express, in a supplemental opinion, whether, on the basis of such evidence, her prior opinion should be revised or reversed.  In December 2006, the physician stated that she had reviewed the February 2002 biopsy report, and it did not change her August 2005 opinion.

In the Joint Motion, the parties indicated that this statement also did not satisfy the remand order because it too did not give a detailed explanation as requested by the Board; rather, the examiner gave a conclusory statement.  See Joint Motion, at 4.  The parties indicated that remand was warranted in order to ensure compliance with the previous remand order.  Id.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

As such, in the July 2009 remand, the Board directed the RO to obtain supplemental medical opinions from the December 2006 VA examiner and the physician who rendered the August 2005 medical opinion, if available.  In rendering the supplemental opinions, the physicians were asked to include a complete rationale for the opinions expressed.  The RO was directed that the Veteran should undergo VA examination(s) only if the December 2006 VA examiner and/or the physician who rendered the August 2005 opinion were not available, or the designated physician was unable to provide the requested opinion without examining the Veteran.  The Board specifically directed that in the event VA examinations were necessary, a physician should conduct the examinations.  With specific regard to the hepatitis C claim, the Board requested that a physician specializing in infectious disease should conduct any necessary examination.

In June 2010, the Veteran underwent VA examination by a nurse practitioner.  She concluded that the Veteran does not have hepatitis C, that the blood supply after 1992 was safe, and that while there was evidence of nonalcoholic steatohepatitis (NASH) on biopsy in 2005, no cirrhosis or chronic liver disease has been found.  She offered no opinion regarding the Veteran's Crohn's disease.  She indicated that medical opinions of an infectious disease specialist and gastroenterology specialist were pending.

In July 2010, the physician who rendered the August 2005 opinion regarding hepatitis C offered an addendum to that opinion.  Unfortunately, however, she did not address the information specifically sought by the Board.  While the Board, pursuant to the Joint Motion, requested a rationale for her conclusion that a review of the February 2002 liver biopsy did not change her August 2005 opinion, the examiner failed to make mention of the February 2002 liver biopsy whatsoever.  Rather, she explained that the Veteran had a positive hepatitis C screen in 2000 and 2001, which indicated either past exposure to hepatitis C or a false reaction to the test.  She went on to discuss the types of testing used to determine the presence of hepatitis C in the blood, pursuant to guidelines set forth by The American Association for the Study of Liver Disease.  She then stated that the Veteran had the hepatitis C quantitative titer performed in November 2001, April 2002, June 2003, and January 2007, each with a negative result, indicating that the Veteran does not have a chronic hepatitis C infection.  This opinion is essentially duplicative of those previously rendered, which were found insufficient by the parties.  Attached to the bottom of the July 2010 report was a December 2, 2003 statement from a VA gastroenterologist, which was previously of record and discussed by the Board in its now-vacated July 2007 decision.

As regards the Veteran's claim for service connection for Crohn's disease, the July 2010 report also contains the opinion of a VA gastroenterologist, although not the gastroenterologist who rendered the December 2006 opinion.  The July 2010 gastroenterologist did not examine the Veteran.  Additionally, this examiner too did not address the information specifically sought by the Board.  In the Joint Motion, the parties determined that a conclusion that Crohn's disease is not related to herbicide exposure in service, with a citation to literature, does not constitute a complete rationale.  Accordingly, the Board requested an appropriate rationale.  The July 2010 gastroenterologist failed to address the Veteran's herbicide exposure whatsoever in her rationale.  The examiner acknowledged the Veteran's in-service herbicide exposure, and concluded that the Veteran's Crohn's disease is unrelated to Agent Orange.  Apparently as rationale, however, the examiner explained that a positive opinion she rendered in May 2009 had been erroneous, as it was based on an incorrect history.  The examiner noted that the Veteran actually underwent drainage of a pilonidal cyst during service, rather than a perirectal abscess as previously believed, which could have been a presenting symptom of Crohn's disease.  This information constitutes the entirety of the opinion; no further discussion was provided.  

The Board finds that the very purpose of the Board's July 2009 remand has been frustrated.  As regards the 1151 claim, the August 2005 examiner failed to address the February 2002 liver biopsy or explain why it had not changed her August 2005 opinion.  Additionally, although the Board directed that an examination of the Veteran be performed only if the August 2005 examiner was unavailable, an examination was nonetheless conducted.  This examination, however, was not performed by an infectious diseases physician as directed.  As regards the service connection claim, while it appears the December 2006 examiner was not available for an addendum opinion, and a VA examination was appropriately conducted, it was not conducted by a physician, as directed.  The nurse practioner did not render an opinion, and the opinion offered by the gastroenterologist was not founded upon a current examination of the Veteran.  Moreover, the gastroenterologist failed to offer a clear rationale for how the Veteran's Crohn's disease was unrelated to herbicide exposure in service, as sought by the parties in the Joint Motion.    

Under these circumstances, the Board finds that the RO should, again, obtain 
supplemental medical opinions from the December 2006 VA examiner and the physician who rendered the August 2005 medical opinion, if available.  In rendering the supplemental opinions, the physicians should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo VA examination in connection with this claim only if the December 2006 VA examiner and/or the physician who rendered the August 2005 opinion is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the reopened claim for service connection for Crohn's disease, and may result in denial of the original claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA surgery in July 2007.  See 38 C.F.R. § 3.655(a),(b) (2011). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

As regards the Veteran's claim for a higher rating for PTSD, the record reflects that this disability was most recently evaluated during the February 2008 VA examination conducted in connection with the Veteran's original claim for service connection.   Since this time, however, the Veteran reported that his disability has worsened.  In a December 2008 letter, the Veteran reported that in the past six months, his memory had deteriorated.  He reported that when watching the news on television, he could not keep track of what has just scrolled across the screen and could not follow the stories.  In a September 2009 statement, he indicated that his PTSD has gotten "a lot worse," and that he had recently nearly shot two young men with whom he had gotten into an argument.  In a September 2009 letter, the Veteran's attorney stated that the Veteran's PTSD symptoms were increasing in severity, and requested a current VA examination to assess his condition.  In November 2010, the Veteran submitted a letter from his fiancée.  In the letter, she stated that the Veteran now sleeps with a pistol under his pillow every night, and carries the pistol with him everywhere he goes.  She described an incident from August 2010 in which the Veteran got into a traffic dispute, and approached the other individual involved with the loaded pistol, after removing the safety.  She stated her belief that the Veteran would have killed the other driver, had the other driver not fled the scene.  In a September 2011 letter, the Veteran's attorney reiterated that the Veteran's symptoms have worsened, and now include obsessional rituals, disruptive sleep, and impaired impulse control.

In view of allegations of worsening disability since the Veteran's last examination, the Board finds that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and the award of, service connection, will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record for each of the disabilities under consideration before the examiners is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Richmond, Virginia, as well as at the VAMC in Hampton, Virginia.  While the claims file currently includes treatment records dated up to April 2010 from the Richmond VAMC, and up to May 2011 from the Hampton VAMC, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Richmond VAMC and Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 2010 and May 2011, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for a higher rating for PTSD should include consideration of whether "staged rating" (assignment of different ratings for different periods of time, based on the facts found), pursuant to Fenderson (cited to above), is warranted.

Accordingly, these matters are hereby REMANDED to the RO, for the following action:

1.  The RO should obtain all records of evaluation and/or treatment pertinent to any of the claims on appeal, from the Richmond VAMC (dated since April 2010), and from the Hampton VAMC (dated since May 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file,  the RO should forward the entire claims file, to include a copy of this REMAND to the physician that performed the December 2006 VA gastroenterology examination.

After reviewing the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's Crohn's disease is medically related to in-service herbicide exposure.  In rendering this opinion, the physician should provide a thorough rationale for the conclusion reached.

If the December 2006 VA examiner is unavailable, or further examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to undergo VA gastroenterology examination, by an appropriate physician, to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after all records and/or responses from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a copy of this REMAND to the VA physician that prepared the August 9, 2005 medical report, and the December 2006 and July 2010 opinions.

After reviewing the claims file, the physician should provide a rationale to support her conclusion that review of the February 2002 liver biopsy did not change her August 2005 opinion.

If the VA physician that prepared the August 2005 medical report and December 2006 opinion is not available, or further examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to undergo VA examination by a physician specializing in infectious diseases.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran has chronic hepatitis C a result of VA surgery in July 1997, to include any blood transfusions furnished him by VA, and if so, whether the proximate cause of such hepatitis C was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonable foreseeable. 

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  Also after all records and/or responses from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility, to assess the current severity and symptomatology of the Veteran's PTSD.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies(to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss, depressed mood, anxiety, panic attacks, sleep impairment, impaired judgment, speech, impulse control and/or thought processes, neglect of personal hygiene and appearance, suicidal and/or homicidal ideation, and delusions and/or hallucinations. The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND
If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268. 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the reopened claim for service connection for Crohn's disease, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority (to include, as regards the claim for higher rating for PTSD, whether "staged rating" pursuant to Fenderson (cited above), is warranted

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



